           Case 1:18-mj-00216-AJ Document 5 Filed 12/04/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
                                                         Case No. 18-mj-216-AJ
 INFO@DIGITALNET.US AND
 IMRAN.ALRAI@DIGITALNET.COM
                                                         Filed Under Seal
 THAT IS STORED AT PREMISES
 CONTROLLED BY GOOGLE

                   MOTION TO EXTEND SEAL UNTIL FEBRUARY 1, 2019

       The United States of America respectfully moves to extend the seal of the entire matter

relating to the Application for a Search Warrant, including the Search Warrant and the resulting

return in the above-captioned case at Level I until February 1, 2019. These documents contain

sensitive information, which, if prematurely released, may result in reputational or financial harm

to the alleged organizational victim in the case.



                                                          Respectfully submitted,

Dated: December 4, 2018                                   SCOTT W. MURRAY
                                                          United States Attorney


Motion ☐ Granted      ☐ Denied                      By: /s/ John S. Davis
                                                        John S. Davis
                                                        Assistant United States Attorney
                                                        State Bar # 592
                                                        53 Pleasant Street, 4th Floor
Andrea K. Johnstone                                     Concord, NH 03301
United States Magistrate Judge                          john.davis8@usdoj.gov




                                                     1
